                           Case 2:19-cv-00233-WBS-KJN Document 45 Filed 07/22/20 Page 1 of 4

                       1   Gregory B. Thomas (SBN 239870)
                           E-mail: gthomas@bwslaw.com
                       2   Michael A. Slater (SBN 318899)
                           E-mail: mslater@bwslaw.com
                       3   BURKE, WILLIAMS & SORENSEN, LLP
                           1901 Harrison Street, Suite 900
                       4   Oakland, CA 94612-3501
                           Tel: 510.273.8780 Fax: 510.839.9104
                       5
                           Attorneys for Defendants COUNTY OF SAN
                       6   JOAQUIN, STEVEN BAXTER, MATTHEW
                           FELBER, CHUE VANG, JASON ROHDENBURG
                       7   and BARBARA GOEMAN (collectively “SAN
                           JOAQUIN COUNTY DEFENDANTS”)
                       8
                                                            UNITED STATES DISTRICT COURT
                       9
                                                        EASTERN DISTRICT OF CALIFORNIA
                   10

                   11
                      CINDY M. ALEJANDRE; and DAVID                         Case No. 2:19-cv-00233-WBS-KJN
                   12 GONZALEZ II as Co-Successors-in-Interest
                      to Decedent David Gonzalez III,                       STIPULATION TO SET CASE FOR
                   13                                                       SETTLEMENT CONFERENCE BEFORE
                                                                            THE HON. KENDALL J. NEWMAN;
                   14                         Plaintiffs,                   ORDER

                   15      v.                                               [Eastern District Local Rule 270]

                   16      COUNTY OF SAN JOAQUIN, a                         Complaint Filed: February 7, 2019
                           municipal corporation; STEVEN                    Trial Date:      May 4, 2021
                   17      BAXTER, individually and in his capacity
                           as a Sheriff’s deputy for the COUNTY OF
                   18      SAN JOAQUIN Sheriff’s Department;
                           MATTHEW FELBER, individually and in
                   19      his capacity as a Sheriff’s deputy for the
                           COUNTY OF SAN JOAQUIN Sheriff’s
                   20      Department; CHUE VANG, individually
                           and in his capacity as a Sheriff’s deputy for
                   21      the COUNTY OF SAN JOAQUIN
                           Sheriff’s Department; JASON
                   22      ROHDENBURG, individually and in his
                           capacity as a Sheriff’s deputy for the
                   23      COUNTY OF SAN JOAQUIN Sheriff’s
                           Department; BARBARA GOEMAN and
                   24      DOES 1-25, inclusive, individually and in
                           their official capacity as Sheriff’s Deputies
                   25      for the COUNTY OF SAN JOAQUIN
                           Sheriff’s Department,
                   26
                                              Defendants.
                   27

                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                        STIPULATION SETTING CASE FOR
  ATTO RNEY S AT LAW
                                                                           -1-
                                                                                                SETTLEMENT CONFERENCE
      OAKLA ND
                           Case 2:19-cv-00233-WBS-KJN Document 45 Filed 07/22/20 Page 2 of 4

                       1          IT IS HEREBY STIPULATED by and between the parties to this action, Plaintiffs

                       2   CINDY M. ALEJANDRE and DAVID GONZALEZ II on the one hand, and Defendants

                       3   COUNTY OF SAN JOAQUIN, STEVEN BAXTER, MATTHEW FELBER, CHUE VANG,

                       4   JASON ROHDENBURG and BARBARA GOEMAN on the other, by and through their

                       5   designated counsel, pursuant to Eastern District of California Local Rule 270, that this case be set

                       6   for a Settlement Conference at the earliest available date before Magistrate Judge, Kendall J.

                       7   Newman.

                       8          IT IS SO STIPULATED.

                       9

                   10      Dated: July 15, 2020                              BURKE, WILLIAMS & SORENSEN, LLP
                   11

                   12
                                                                             By: /s/ Michael A. Slater
                   13                                                           Gregory B. Thomas
                                                                                Michael A. Slater
                   14                                                           Attorneys for Defendants COUNTY OF
                                                                                SAN JOAQUIN, STEVEN BAXTER,
                   15                                                           MATTHEW FELBER, CHUE VANG,
                                                                                JASON ROHDENBURG and BARBARA
                   16                                                           GOEMAN
                   17

                   18      Dated: July 15, 2020                              LAW OFFICES OF JOHN L. BURRIS

                   19

                   20                                                        By: /s/ DeWitt M. Lacy
                                                                                John L. Burris
                   21                                                           Dewitt M. Lacy
                                                                                K. Chike Odiwe
                   22                                                           Attorneys for Plaintiffs
                                                                                CINDY M. ALEJANDRE and
                   23                                                           DAVID GONZALEZ II

                   24      ///
                   25      ///

                   26      ///

                   27      ///

                   28      ///
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                          STIPULATION SETTING CASE FOR
  ATTO RNEY S AT LAW
                                                                          -2-
                                                                                                  SETTLEMENT CONFERENCE
      OAKLA ND
                           Case 2:19-cv-00233-WBS-KJN Document 45 Filed 07/22/20 Page 3 of 4

                       1          Under Eastern District of California Civil Local Rule 131(e) (Fed. R. Civ. P. 7), I attest

                       2   that I obtained concurrence in the filing of this document from all of the above signatories.

                       3

                       4   Dated: July 15, 2020                               BURKE, WILLIAMS & SORENSEN, LLP
                       5
                                                                              By:  /s/ Michael A. Slater
                       6                                                         Gregory B. Thomas
                                                                                 Michael A. Slater
                       7                                                         Attorneys for Defendants COUNTY OF
                                                                                 SAN JOAQUIN, STEVEN BAXTER,
                       8                                                         MATTHEW FELBER, CHUE VANG,
                                                                                 JASON ROHDENBURG and
                       9                                                         BARBARA GOEMAN

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                          STIPULATION SETTING CASE FOR
  ATTO RNEY S AT LAW
                                                                           -3-
                                                                                                  SETTLEMENT CONFERENCE
      OAKLA ND
                           Case 2:19-cv-00233-WBS-KJN Document 45 Filed 07/22/20 Page 4 of 4

                       1                                                ORDER

                       2            The court is in receipt of the parties’ stipulation setting case for settlement conference

                       3   before Judge Kendall J. Newman. The Settlement Conference is hereby SET for September 16,

                       4   2020 at 9:00 am in Courtroom 25 of the Robert T. Matsui United States Courthouse, 501 I Street,

                       5   Sacramento, CA 95814, before Judge Kendall J. Newman. Each party is directed to have a

                       6   principal capable of disposition at the Settlement Conference or to be fully authorized to settle the

                       7   matter on any terms at the Settlement Conference. Each party is further directed to submit via

                       8   email to KJNorders@caed.uscourts.gov a confidential settlement conference statement no later

                       9   than 12:00 PM (Noon) on September 9, 2020. Such statements are not to be filed with the clerk,

                   10      although the parties may agree, or not, to serve each other with the settlement statements.

                   11      However, each party shall e file a one-page document entitled "Notice of Submission of

                   12      Confidential Settlement Conference Statement." If the settlement judge is not the trial judge, the

                   13      Confidential Settlement Conference Statement shall not be disclosed to the trial judge.          The

                   14      parties are further required to file a waiver of disqualification as to Magistrate Judge Newman

                   15      within 7 days from the date of this Order, and pursuant to Local Rule 270(b), since this judge is

                   16      also the Magistrate Judge assigned to this case.

                   17               IT IS SO ORDERED.

                   18               Dated: July 22, 2020

                   19

                   20

                   21
                           OAK #4848-3695-3794 v1
                   22

                   23

                   24

                   25

                   26

                   27

                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                          STIPULATION SETTING CASE FOR
  ATTO RNEY S AT LAW
                                                                           -4-
                                                                                                  SETTLEMENT CONFERENCE
      OAKLA ND
